Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered December 19, 1984, convicting him of attempted robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to adduce sufficient proof to support his conviction of attempted robbery in the third degree. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The victim testified on direct examination that he was walking down the street carrying a television set given to him for repair. The defendant approached him, told him he was going to take the set, pushed him to the ground and grabbed it. The fact that the victim was able to run after the defendant and to get the television set back does not negate the evidence that the defendant intended to forcibly steal the set (see, People v Dingle, 122 AD2d 280, lv denied 68 NY2d 1000). Kunzeman, J. P., Weinstein, Kooper and Balletta, JJ., concur.